DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranchod (US 20130271728).

Regarding claim 1, Ranchod discloses
a method of aligning an imaging device with respect to an object, the imaging device comprising two or more optical channels, the method comprising: [See Ranchod [0041] Focusing is accomplished….allow for post-hoc change of composite image focal plane.  Also, see 0047 for post-hoc reconstruction.]
aiming the two or more optical channels at corresponding overlapping zones of the object such that the two or more optical channels are oriented at different angles relative to each other and off-axis relative to a central axis of the imaging device;  and [See Ranchod [Fig. 3] Three cameras with optical axis/channels overlapping and at different angles.  The left and right cameras are off-axis relative to the center camera.]
guiding or focusing the imaging device relative to the object using composite images created by combining separate images from the two or more optical channels.  [See Ranchod [0041] Focusing is accomplished….allow for post-hoc change of composite image focal plane.  Also, see 0047 for post-hoc reconstruction.  Also, see 0003, Generating a composite image using multiple images.]
 
Regarding claim 2, Ranchod discloses the method of claim 1.  Furthermore, Ranchod discloses
further comprising centering the imaging device using images from outer and inner peripheries of fields of view of the optical channels. [See Ranchod [0041] Focusing is accomplished….allow for post-hoc change of composite image focal plane.  Also, see 0047 for post-hoc reconstruction.  Also, see 0003, Generating a composite image using multiple images.  Therefore, this shows that the edges of the image are utilized in the post-hoc change of the composite image focal plane.]
 
Regarding claim 3, Ranchod discloses the method of claim 2.  Furthermore, Ranchod discloses
wherein the images from the outer and inner peripheries are used to generate the composite images.  [See Ranchod [0057] Stitching multiple overlapping images by using overlapping zones of adjacent images to create the composite image.]

wherein the object to be imaged is an eye and the imaging device is aligned using corneal reflections of illumination from the two or more optical channels.  [See Ranchod [Title] Retinal imaging device.  Also, see 0014, the position of light reflection artifacts generated are predicted when generating the composite image.]
 
Regarding claim 6, Ranchod discloses the method of claim 1.  Furthermore, Ranchod discloses
wherein the two or more optical channels include a first and a second optical channel, and [See Ranchod [Fig. 3] Three cameras with optical axis/channels overlapping and at different angles.  The left and right cameras are off-axis relative to the center camera.]
wherein guiding or focusing the imaging device comprises: illuminating a cross-channel region of the first optical channel via the second optical channel;  and capturing one of the separate images as a cross-channel image of the cross-channel region of the first optical channel via the first optical channel while the second optical channel is illuminating the cross-channel region, wherein the cross-channel image is used to generate the composite images. [See Ranchod [0018] The light sources are utilized at different times.  Also, Fig. 5, shows one illumination pathway and how it will overlap with the others (i.e. not shown).  Also, Fig. 3, shows that the images will overlap.  Also, see 0057, Stitching multiple overlapping images by using overlapping zones of adjacent images to create the composite image.  Therefore, the overlap portion between images (i.e. the claimed cross-channel region) will be illuminated at different times when capturing overlapping zones of adjacent images when generating a composite image.]
 
Regarding claim 7, Ranchod discloses the method of claim 6.  Furthermore, Ranchod discloses
further comprising illuminating at least one of an outer and an inner periphery of a field of view of the first optical channel while the second optical channel illuminates the cross-channel region. [See Ranchod [0018] The light sources are utilized at different times.  Also, Fig. 5, shows one illumination pathway and how it will overlap with the others (i.e. not shown).  Also, Fig. 3, shows that the images will overlap.  Also, see 0057, Stitching multiple overlapping images by using overlapping zones of adjacent images to create the composite image.  Therefore, the overlap portion between images (i.e. the claimed cross-channel region) will be illuminated at different times when capturing overlapping zones of adjacent images when generating a composite image.  The inner and outer peripheries will inherently be included when illuminating the overlapping zones.]



wherein guiding or focusing the imaging device comprises concurrently displaying both a first subset of the composite images representing cross channel regions of an eye and a second subset of the composite images representing an outer periphery region of the eye. [See Ranchod [Fig. 3] Three cameras with optical axis/channels overlapping and at different angles for capturing images of the eye.  Also, see 0003, Generating a composite image using multiple images.  Also, see 0018, The light sources are utilized at different times.  Also, Fig. 5, shows one illumination pathway and how it will overlap with the others (i.e. not shown).  Also, see Fig. 12, Display.]

Regarding claim 17, Ranchod discloses an imaging device, comprising: 
a first optical channel including a first illumination source and a first image capturing device, the first optical channel set at a first off-axis position relative to a central axis of the imaging device; a second optical channel including a second illumination source and a second image capturing device, the second optical channel set at a second off-axis position relative to the central axis, the second off-axis position positioned such that the first optical channel and the second optical channel are directed towards corresponding overlapping zones in line with the central axis;  [See Ranchod [Fig. 3] Left and right cameras are offset with relative to a center camera and are positioned to view overlapping zones relative to the center camera.  Also, see 0010, the optical pathways are interspersed with illumination sources.]
a display;  [See Ranchod [Fig. 12] Display.]
one or more processors;  and one or more non-transitory computer-readable media containing instructions which, when executed, are configured to cause the imaging device to perform operations comprising: [See Ranchod [0061] CPU executes instructions stored in memory.]
capturing one or more images via the first image capturing device and the second image capturing device;  generating composite images using the captured images;  and [See Ranchod [0003] Generating a composite image using multiple images.]  
displaying the composite images while guiding or focusing the imaging device relative to an object to be imaged. [See Ranchod [0041] Focusing is accomplished….allow for post-hoc change of composite image focal plane.  Also, see 0047 for post-hoc reconstruction.  Also, see 0003, Generating a composite image using multiple images.]

Regarding claim 19, Ranchod discloses the imaging device of claim 17.  Furthermore, Ranchod discloses
further comprising a third optical channel aligned with the central axis. [See Ranchod [Fig. 3] Center camera and its optical pathway.]
 

wherein the guiding or focusing is performed manually be a user of the imaging device.  [See Ranchod [0060] Display UI comprises control functions for focusing the imaging device.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ranchod (US 20130271728) in view of Lamba et al. (herein after will be referred to as Lamba) (US 20190059715).

Regarding claim 5, Ranchod discloses the method of claim 4. Furthermore, Ranchod does not explicitly disclose
wherein a fixation target is located between the optical channels, the fixation target including a target for the eye to focus upon while the eye is imaged.  
However, Lamba does disclose
wherein a fixation target is located between the optical channels, the fixation target including a target for the eye to focus upon while the eye is imaged.  [See Lamba [0022] Fixation target for the eye to look at.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod to add the teachings of Lamba, in order to incorporate a fixation target for imaging of the eye in the eye imaging apparatus of Ranchod.  This will improve upon images of the eye by instructing the user where to focus.

Regarding claim 13, Ranchod discloses the method of claim 4. Furthermore, Ranchod does not explicitly disclose
wherein guiding or focusing the imaging device comprises: performing initial guidance based on a first set of the composite images representing at least cross channel regions of an eye as the imaging device is a first distance away from the eye;  and performing final guidance or focusing based on a second set of the composite images representing at least an outer periphery region of the eye as the imaging device is at a second distance away from the eye closer than the first distance.
However, Lamba does disclose
wherein guiding or focusing the imaging device comprises: performing initial guidance based on a first set of the composite images representing at least cross channel regions of an eye as the imaging device is a first distance away from the eye;  and performing final guidance or focusing based on a second set of the [See Lamba [0016] A combination thereof….of focus stacking and stitching multiple images into a panoramic.  Therefore, this shows multiple panoramic images captured at different focus distances.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod to add the teachings of Lamba, in order to improve upon retinal imaging through focal stacking [See Lamba [0014]].

Regarding claim 18, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 18.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ranchod (US 20130271728) in view of Cao et al. (herein after will be referred to as Cao) (US 20180012336).

Regarding claim 8, Ranchod discloses the method of claim 6.  Furthermore, Ranchod discloses
further comprising: after capturing the cross-channel image, illuminating a second cross-channel region of the second optical channel via the first optical channel;  capturing a second cross-channel image of the second cross-channel region of the second optical channel via the second optical channel while the first optical channel is illuminating the second cross-channel region;  and [See examiners rejection above for claim 6.  This is merely duplication of parts by another camera/illumination source when dealing with overlap portions between multiple cameras.]
Ranchod does not explicitly disclose
generating a second composite image using the second cross-channel image.  
However, Cao does disclose
generating a second composite image using the second cross-channel image.  [See Cao [Fig. 7] Step (430) Stitch image N+1 into the panoramic image and S (445) repeat.  Therefore, each image stitched/added into the panoramic image will constitute another or the claimed second composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod to add the teachings of Cao, in order to apply obvious image stitching techniques for generation of a 360 degree panoramic image.  This will improve upon the image generation by including a wider field of view of the subject to be imaged.

Regarding claim 9, Ranchod (modified by Cao) disclose the method of claim 8.  Furthermore, Ranchod does not explicitly disclose
further comprising updating a display previously presenting one or more of the composite images to the second composite image to create a video on the display.  
However, Cao does disclose
further comprising updating a display previously presenting one or more of the composite images to the second composite image to create a video on the display.  [See Cao [Fig. 7] Step (430) Stitch image N+1 into the panoramic image and S (445) repeat.  Therefore, each image stitched/added into the panoramic image will constitute another or the claimed second composite image.  Also, see Fig. 1, Display (120).  Also, see 0067, video.]
 Applying the same motivation as applied in claim 8.

Regarding claim 10, Ranchod (modified by Cao) disclose the method of claim9.  Furthermore, Ranchod does not explicitly disclose
further comprising repeatedly generating additional composite images and updating the display with the additional composite images, the updating the display creating a carousel effect as different regions of the video are updated based on which of the two or more optical channels captures sub-images contributing to the additional composite images.
However, Cao does disclose
further comprising repeatedly generating additional composite images and updating the display with the additional composite images, the updating the display creating a carousel effect as different regions of the video are updated based on which of the two or more optical channels captures sub-images contributing to the additional composite images. [See Cao [Fig. 7] Step (430) Stitch image N+1 into the panoramic image and S (445) repeat.  Therefore, each image stitched/added into the panoramic image will constitute another composite image.  Also, see Figs. 5-6, images are captured (and therefore stitched/displayed) in a circular manner (claimed carousel effect). Also, see Fig. 1, Display (120).  Also, see 0067, video.]
Applying the same motivation as applied in claim 8.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranchod (US 20130271728) in view of Mustufa et al. (herein after will be referred to as Mustufa) (US 20190231459).

Regarding claim 15, Ranchod discloses the method of claim 1.  Furthermore, Ranchod does not explicitly disclose
wherein guiding or focusing the imaging device comprises concurrently displaying both a first subset of the composite images representing cross channel regions of an eye and an indirect graphic based on an outer periphery region of the eye.   
However, Mustufa does disclose
wherein guiding or focusing the imaging device comprises concurrently displaying both a first subset of the composite images representing cross channel regions of an eye and an indirect graphic based on an outer periphery region of the eye.   [See Mustufa [0041] Composite image of the eye including information fields located at the periphery of the image to include status information.]


Regarding claim 16, Ranchod (modified by Mustufa) disclose the method of claim 1.  Furthermore, Ranchod does not explicitly disclose
wherein the indirect graphic includes at least one of status bars and a dot within a circle.
However, Mustufa does disclose
wherein the indirect graphic includes at least one of status bars and a dot within a circle. [See Mustufa [0041] Composite image of the eye including information fields located at the periphery of the image to include status information.]
Applying the same motivation as applied in claim 15.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486